Citation Nr: 1200082	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  98-17 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


Entitlement to increase in the ratings for status post pacemaker insertion sick sinus syndrome, currently assigned "staged" ratings of 10 percent prior to April 30, 2009, and 60 percent from that date.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for post pacemaker insertion sick sinus syndrome.  This case was before the Board in October 2003, September 2007, and January 2010, when it was remanded for additional development.  [The September 2007 Board decision also granted service connection for a mood disorder, a separate 10 percent rating for hypertension, and denied increased ratings for chronic sinusitis and residuals of right inguinal hernia repair.]  An interim, August 2009, rating decision granted an increased 60 percent rating for status post pacemaker insertion sick sinus syndrome effective April 30, 2009.  This matter is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

Rating decisions have awarded the Veteran a temporary total (convalescence) rating for his sick sinus syndrome for three periods of time during the appeal period: From May 8, 2001 until July 1, 2001; from January 25, 2004 until March 1, 2004; and from October 1, 2004 until January 1, 2005.  Hence, those periods of time are not for consideration herein.  


FINDINGS OF FACT

1.  Throughout prior to April 30, 2009, the Veteran's status post pacemaker insertion sick sinus syndrome was manifested by echocardiogram evidence of cardiac hypertrophy; workload 5 METS or less, episodes of congestive heart failure; or left ventricular dysfunction with ejection fraction of 30 to 50% were not shown.  

2.  At no time since April 30, 2009, is the sick sinus syndrome shown to have been manifested by chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.
CONCLUSIONS OF LAW

1.  An increased (to 30 percent , but no higher) rating is warranted for the Veteran's sick sinus syndrome for the period throughout prior to April 30, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (Code) 7015 (2011).

2.  From April 30, 2009 a rating in excess of 60 percent for the Veteran's sick sinus syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Code 7015 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim for an increased rating for status post pacemaker insertion sick sinus syndrome.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  May 2004, June 2008, and April 2009 letters provided the Veteran notice that is Vazquez-Flores-compliant.  The claim was thereafter readjudicated (curing any notice timing defect).  See April 2011 supplemental statement of the case (SSOC).  The Veteran has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate. 

The Veteran's pertinent treatment records, including from the Social Security Administration (SSA) and the Office of Personnel Management (OPM), have been secured.  The RO arranged for examinations in May 1998, May 1999, June 2004, and April 2009.  The examinations are adequate for rating purposes, as they considered the evidence of record and included a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the October 2003, September 2007, and January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in March 1998, the period for consideration is from March 1997 until the present.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's status post pacemaker insertion sick sinus syndrome is rated under Code 7015 for an atrioventricular block.  Under this Code, a 10 percent disability rating is warranted where workloads of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  A 60 percent rating is assigned where there has been more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent total evaluation is assigned for chronic congestive heart failure, or; where workloads of 3 METs or less result in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 7015.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2.

During the pendency of this appeal, effective October 6, 2006, VA added a new regulation providing more detailed standards for rating several cardiovascular disabilities, including those evaluated pursuant to 38 C.F.R. § 4.104, Code 7015.  See 38 C.F.R. § 4.100, 71 Fed. Reg. 52,457 (Sept. 6, 2006).  Pursuant to 38 C.F.R. § 4.100(a), it must be ascertained whether cardiac hypertrophy or dilation is present and whether there is a need for continuous medication.  Furthermore, 38 C.F.R. § 4.100(b) provides that MET testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured as 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.

The Veteran was awarded service connection for status post pacemaker insertion for sick sinus syndrome with hypertension, rated 10 percent, by rating decision in February 1994.  The instant claim for increase was received by VA in March 1998.  

VA treatment records note complaints of dizziness in August 1997; however, in February 1998, the Veteran denied having chest pain and dizziness and reported palpitations.  In December 1998, he was hospitalized for complaints of dizziness and shortness of breath.  He reported feeling like he was going to pass out when he came to work.  Chest X-ray showed no acute cardiopulmonary distress and there was no acute cardiopulmonary change.  The discharge diagnoses included shortness of breath, dizziness secondary to hypotension secondary to dehydration and blood pressure medication.  

On May 1998 VA fee basis heart and hypertension evaluation it was noted that the Veteran's had complaints of sluggishness and fatigue with activity, such as climbing stairs, although he was able to exercise three times a week without any apparent difficulty.  He reported having shortness of breath and palpitations in the middle of the night.  He denied dyspnea at rest and had not had any recurrent dizziness or syncope since a pacemaker was implaced.  He also denied chest pain.  

On May 1998 VA fee basis gastrointestinal examination, cardiovascular evaluation showed no chest pain, dizziness, syncopal attacks, paroxysmal nocturnal dyspnea, orthopnea, or ankle edema, and the Veteran denied having retrosternal anginal chest pain.  

A January 1999 cardiology consultation report notes elevated diastolic blood pressure and impaired LV relaxation suggestive of diastolic dysfunction and showing need for medication.  The examiner also noted that the Veteran's fatigue may also be secondary to "a low C.O. state" suggesting need to increase his pacemaker heart rate to 80 to 90 percent.  A January 1999 echocardiogram noted borderline enlargement of the right ventricle.  Doppler interrogation revealed moderate AI (aortic insufficiency), moderate MR (mitral regurgitation), mild to moderate TR (tricuspid regurgitation), and mild to moderate PI (pulmonary infarction).  A February 1999 treatment report shows that the Veteran's pacemaker had been readjusted and he felt much better, without tiredness and dizziness, and could exercise and work out better.  A February 1999 chest X-ray showed no active cardiopulmonary disease process.  A July 1999 chest X-ray showed normal cardiac size with a slightly elongated aorta.  

On May 1999 VA fee basis heart and hypertension evaluation, the Veteran complained of increased fatigue and indicated that he could not get through a full days activity without taking a nap.  He reported continued shortness of breath and palpitations at night and vague right-sided chest pain described as a tightness which is brought on only by stress, is not related to activity, and occurs twice weekly.  He also reported some intermittent, nonspecific dizziness and stated that he had had two episodes of syncope in the last year.  He reported being hospitalized on one occasion, at which time the work-up was negative.  The impression included symptoms of fatigue, tiredness, and exertional dyspnea, rule out coronary artery disease, rule out cardiomyopathy, rule out pacemaker malfunction, atypical chest pain, and intermittent palpitations, possibly secondary to tachyarrhythmia.  The examiner recommended a thorough noninvasive cardiac workup to rule out any new etiology for the Veteran's symptoms, including Persantine Thallium scan to rule out coronary artery disease and an echocardiogram to evaluate left ventricular function.  

A May 1999 Persantine Thallium stress scan was negative for fixed or reversible defects and showed normal ventricular function.  A May 1999 echocardiogram found mild PI and AI as incidental findings and mild septal hypertrophy, otherwise normal cardiac echo/Doppler study.  

At an April 1999 hearing before a decision review officer, the Veteran testified that his biggest problem with his pacemaker was that the incision site not healing.  The incision was burned closed and he now had a burn scar at the incision site.  He reported shortness of breath and occasional dizziness with exertion (such as climbing stairs) which went away in a minute or two when he bent his head.  He also reported occasional chest pain.  

In January 2000 the Veteran complained of chest pain and feeling tired and run down.  A January 2000 arrhythmia service consultation report notes that he reported feeling tired easily but denied having any syncope, lightheadedness, chest pain, dyspnea at rest, orthopnea, PND (paroxysmal nocturnal dyspnea) or palpitations.  It was noted that the Veteran had had hypertension for approximately 5 years but denied having any significant heart condition.  The assessement was that pacemaker syndrome with severe fatigue was due to inappropriate VVI programming which would resolve with new pacemaker setting.  A January 2000 chest X-ray noted right thoracic pacemaker, otherwise negative.  A December 2000 report of treadmill exercise stress/rest myocardial scintigraphy TC 99M Myoview (Spect) notes the Veteran's exertion with dyspnea and states that the exercise test showed a maximum heart rate of 154 at 12 METs without arrhythmia and no ischemic changes on ST-T wave segments of the native beats.  His blood pressure response was satisfactory and he had no symptoms.  The impression was extensive ischemia in the full distribution of the RCA (right coronary artery) suggesting occlusion of the proximal RCA, cannot rule out small inferoseptal basal infarct and left ventricle normal in size but borderline systolic function.  

In May 2001, the Veteran underwent cardiac catheterization which revealed clean coronaries, normal right heart cath, and pacemaker malfunction ("atrial lead oversensing or preprogrammed VVI mode A-V dissociation when junctional - likely cause of patients dyspnea").  The Veteran subsequently had his pacemaker battery replaced.  [An October 2002 rating decision assigned a temporary total (convalescence) rating based on right and left heart catheterization and battery change to the pacemaker from May 8, 2001 until from July 1, 2001.]

A March 2002 chest X-ray produced an impression of normal cardiac size and no infiltrates.  

In April 2003, the Veteran was diaphorretic and found unresponsive face down on the floor for a few seconds and gained responsiveness.  The assessment was syncopal episode r/t bradycardia.  He denied chest pain, shortness of breath, headache, nausea/emesis.  The pacemaker was subsequently checked and it was functioning properly.  A comprehensive echocardiography demonstrated normal ventricular wall motion with normal ejection fraction of 61 percent, mild aortic and tricuspid regurgitation with moderate pulmonic regurgitation, diastolic dysfunction, mild pulmonary hypertension, and slight hypertrophy of the interventricular septum.  (See April 23, 2003 comprehensive echocardiography report.)  An April 2003 report of chest X-ray notes that the heart size was at the upper normal.  A May 2003 assessment notes dizziness and includes the comment that "this is cardiogenic.  Careful examination of patient's complaints reveals that the dizziness is more light-headedness and wooziness.  Expecially when the dizziness comes after activity.  This may be due to the effects of Atenolol.  Whereby [the Veteran's] control of hypertension is not optimal, perhaps switch to another class of antihypertensive may help with the dizziness."  ETT (exercise treadmill test) in September 2003 showed maximum heart rate of 133 at 10 METs, no significant arrhythmia was recorded (some phased rhythm was identified - AV (auriculoventricular) sequential phasing), no significant ST segment change was noted, blood pressure readings were satisfactory, and the Veteran was asymptomatic.  A September 2003 radiology profile notes that imaging studies showed a normal-sized left ventricle with the left ventricle ejection fraction being globally normal 59 percent.  An October 2003 chest X-ray showed normal heart size and lungs showed no congestion, infiltrates or effusion.  In November 2003, the Veteran reported no further episodes of syncope for greater than 6 months and complained of exertional fatigue and leg weakness with occasional symptomatic dizziness and dyspnea.

In January 2004, the Veteran complained of recurrent syncope and intermittent palpitations with lightheadedness.  A January 2004 report of chest X-ray shows an impression of cardiomegaly with left ventricular enlargedment.  He underwent EP (electrophysiologic) study and was noted to have an AV nodal reentry tachycardia which was treated successfully with radiofrequency ablation in January 2004.  He presented to the hospital three days later with pulmonary embolus "directly related to the EP study and/or radiofrequency ablation."  See January 27, 2004 addendum, Las Vegas VA Medical Center outpatient treatment report.  [An April 2004 rating decision awarded a temporary total (convalescence) rating based on treatment for complications of status post pacemaker insertion sick sinus syndrome from January 25, 2004 until March 1, 2004.]  In May 2004, the Veteran was hospitalized for TIA (transient ischemic attack) versus CVA (cardiovascular accident).  

A June 2004 report of VA heart examination notes detailed review of the claims file and notes the pertinent medical history of routine laboratory data including routine chemstries and CBC noted over the years and normal cardiac size on chest X-ray.  The Veteran complained of shortness of breath on exertion with easy fatigability and occasional sharp chest pains, which were not effort related and did not seem to be radiating in nature.  Cardiac palpation was normal and the apical impulse was not displaced.  Heart rate was regular without gallops, friction, rubs or clicks.  There was 1/6 murmur of mitral insufficiency as well as 1/6 murmur of tricuspid insufficiency with slightly increased intensity with inspiration, which is typical for tricuspid insufficiency murmur.  EKG revealed atrial pacing and telemetry periodic AV sequential pacing with improper sensing suggesting undersensing of the atrial lead.  The impression was:  

1.  Sick sinus syndrome, status post DDDR (dual chamber) pacemaker implantation.  Veteran's symptoms of syncope and dizziness have improved.  There is no subsidence since.  

2.  Pulse generator change in year 2001 due to a depleted battery.  The Veteran has a great response to dual chamber pacemaker (DDDR).  Undersensing of the atrial lead - documented in the C-file (please see under C-file review).  

3.  Cardiac arrhythmias, improved if not resolved over the past few years, no history of recurrent palpitations leading to presyncope or syncope.  

4.  History of pulmonary emboli following ablation of arrhythmias leading chronic Coumadin administration.  There is no history of DVT forming emboli.  

5.  Hypertension without documented evidence of end-organ damage.  The EKG does not reveal left ventricular hypertrophy (LVH).

6.  Status post nephrectomy.  

7.  Status post recurrent inguinal repair as well as ventral hernia repair.  

8.  Transient ischemic attack one month ago - no documentation.  

9.  Mild mitral and tricuspid insufficiency, clinically significant.  

In connection with the June 2004 examination, the Veteran underwent echocardiogram, carotid vertebral ultrasound, and cardiolite stress test. 

The echocardiogram revealed normal chamber size and right-sided pressure, borderline concentric left ventricular hypertrophy, and trivial mitral and tricuspid insufficiency, all clinically insignificant.  The examiner noted that the echocardiogram did not explain the Veteran's significant symptoms of shortness of breath.  

Carotid vertebral ultrasound was normal with no evidence of carotid artery disease, the vertebral flow was antegrade, and the test was within normal limits.  

Regarding cardiolite stress test, it was noted that the Veteran was exercised according to the Bruce protocol for a total of 7 minutes and 54 seconds achieving 10.1 METs of energy expenditure.  The test was terminated due to shortness of breath.  Blood pressure response to exertion was physiological and no arrhythmias were noted.  One small pacemaker undersensing was noted; there was no evidence of ischemic ST changes and left ventricular ejection fraction was normal at 55 percent.  There was no evidence of fixed or reversible mycardial perfusion defects; thus, the test was negative for coronary artery disease.  

The impression was that the Veteran suffered from hypertension and his EKG did not reveal left ventricular hypertrophy by voltage.  However, the EKG revealed early concentric LVH and the Veteran suffers from clinically insignificant mitral and tricuspid insufficiency.  The examiner commented that the Veteran suffers from sick sinus syndrome, he underwent implantation of very responsive dual chamber pacemaker, DDDR, resulting in resolution of his problem.  In summary, the examiner noted that the Veteran suffers from hypertension, well controlled at rest and with exercise.  There was no evidence of end-organ damage secondary to hypertension and the Veteran's sick sinus syndrome was more likely not unrelated to his hypertension.  The Veteran's symptomatology secondary to sick sinus syndrome had been improved and his symptoms had resolved following pacemaker implantation.  There was no clinical evidence of any recurrent cardiac arrhythmias.  

A June 2004 report of chest X-ray includes an impression of normal cardiac size and configuration without signs of decompensation and probable aortic atherosclerosis, otherwise, within normal limits without signs of active pulmonary process.  

In October 2004, the Veteran underwent dual chamber pacemaker replacement, replaced atrial lead which was not functioning, pacemaker pocket revision, and venogram on right arm.  The pre-operative diagnosis was sick sinus syndrome, atrial tachycardia, atrial lead exit block and sensing deterioration, and pacemaker battery depletion.  [A March 2005 rating decision awarded a temporary total (convalescence) rating based replacement of pacemaker from October 1, 2004 to January 1, 2005.]  

A February 2007 report of VA heart examination notes that, since the slow pathway of his AV node was ablated in 2004, the Veteran still experienced occasional rapid heart beat when he got nervous, dizziness, and shortness of breath when he climbed stairs.  He reported no chest pain.  The Veteran reported that he can walk one to two miles on level ground.  It is noted that this amount of activity equates to about 7 or 8 METs.  Examination of the heart revealed regular rate and rhythm without murmurs or extra sounds.  Echocardiogram demonstrated normal left ventricular size and function with an ejection fraction of 60 percent.  He had no significant valvular abnormalities.  

A September 2007 Board decision granted a separate 10 percent rating for hypertension and service connection for a mood disorder secondary to service-connected disability.  

The Veteran was afforded two VA heart examinations in April 2009 (April 28, 2009 and April 30, 2009).  Both examination reports note review of the Veteran's claims file.  

The first VA heart examination report shows that the Veteran complained of fatigue, exertional dyspnea and intermittent dizziness.  He reported a history of monthly syncope, constant fatigue, no angina, weekly dizziness, and dyspnea on mild exertion.  Echocardiogram showed that the Veteran's heart was larger than normal.  Chest X-ray was unremarkable for examination purposes.  He denied a history of congestive heart disease.  Stress testing revealed a workload of 5.2 METs.  The diagnosis was status post pacemaker insertion due to sick sinus syndrome and heart condition with history of syncopes and residual of fatigue, dizziness, and dyspnea.  The hypertension examination report included an opinion of hypertension with concentric left ventricular hypertrophy due to his service-connected heart condition.  

The second heart examination report notes the Veteran's history of atypical chest pains and no history of prior myocardial infarction.  He also complained of easy fatigability and reported no definite history of chest pain, PND, orthopnea, near-syncope or syncope, and no sustained sustained palpitations.  Cardiac palpation was unremarkable, heart rate was regular without murmurs or gallops, and there were no friction, rubs or clicks.  EKG revealed normal sinus rhythm and was unremarkable.  The impression included vague cardiac history of chest pains, no clinical history to suggest decompensation or recurrent unstable angina pectoris, and hypertension, fairly well controlled at rest and without evidence of left ventricular hypertrophy on the EKG.  

In connection with the second April 2009 VA heart examination, the Veteran underwent echocardiogram, carotid ultrasound, and cardiolite stress test.

The echocardiogram revealed normal chamber size with normal left ventricular ejection fraction at 75 percent, there was evidence of concentric left ventricular hypertrophy, and doppler revealed trace mitral insufficiency only.  

The carotid ultrasound was normal, there was no evidence of carotid artery disease, and the vertebral flow was antegrade bilaterally.  

On cardiolite stress test, the Veteran was exercised according to the Bruce protocol for a total of 3 minutes and 32 seconds, achieving 5.2 METs of energy expenditure and 88 percent of his target heart rate.  Blood pressure response to exertion was physiological.  The SPECT perfusion images were normal with normal wall motion and normal ejection fraction post stress of 57 percent.  The perfusion images were entirely normal without evidence of fixed or reversible myocardial perfusion defects and, thus, underlying coronary disease seemed unlikely.  The opinion and comments included hypertension with evidence of concentric left ventricular hypertrophy on the echocardiogram, history of prior CVA without neurologic deficits and with a normal carotid and vertebral ultrasound, and normal myocardial perfusion stress test at diagnostic levels.  The report of exercise treadmill stress test with radionuclide injection and imaging includes a conclusion of normal rest left ventricular ejection fraction of 48 percent, with normal wall motion, the post stress ejection fraction was also normal at 57 percent with normal wall motion.  

The Veteran also underwent 24 hours Holter monitoring.  The recording summary was unremarkable with one couplet of PVCs.  

The physician who conducted the second April 2009 VA heart examination was questioned regarding the disparity in the ejection fraction values found on the two tests/studies conducted on the same day.  The examiner stated that, in determining which of the tests/studies were most indicative of the Veteran's true ejection fraction value, he would not place as great an emphasis on the echocardiogram since that method of measuring the ejection fraction often produces an overestimated finding.  The Radionuclide Imaging Study is more nearly an accurate indication of the Veteran's true ejection fraction value.  

Accordingly, an August 2009 rating decision granted an increased 60 percent rating for status post pacemaker insertion sick sinus syndrome effective April 30, 2009, the date of the VA examination with found left ventricular dysfunction with an ejection fraction of 30 to 50 percent (48 percent on exercise treadmill stress test with radionuclide injection and imaging).  The rating decision also granted a total rating based on individual unemployability (TDIU) and special monthly compensation.  

VA outpatient treatment records, received after the August 2009 rating decision, show that the Veteran complained of bilateral lower extremity swelling which has been progressive over the last one to two months.  He had not had it previously.  It was noted that the Veteran did not have a history of congestive heart failure, and had not reported chest pain, shortness of breath, orthopnea, or PND.  

Private treatment records, dated in December 2009, in connection with the Veteran's complaints of balance problems include an echocardiogram report which shows ejection fraction of 60 percent and a carotid duplex ultrasound report which includes an interpretation of no evidence for hemodynamic significant narrowing of the cervical carotid arteries bilaterally.  

Based on a full review of the evidence of record, the Board finds that the evidence supports the grant of an increased (to 30 percent, but no higher) rating for the Veteran's sick sinus syndrome for the evaluation period throughout prior to April 30, 2009, and that the preponderance of the evidence is against a rating in excess of 60 percent from such date.

While the record does not show that the Veteran met the METS criteria for the next higher, 30 percent, rating under Diagnostic Code 7015, there were numerous echocardiograms which found cardiac hypertrophy (May 1999, April 2003 and June 2004).  Thus, the next higher, 30 percent, rating for the Veteran's status post pacemaker insertion sick sinus syndrome was warranted.  Inasmuch as the ejection fractions were between 55 (June 2004) and 61 (April 2003), the METs were between 7-8 (February 2007) and 12 (December 2000), and there were no episodes of congestive heart failure; the criteria for a 60 percent rating under Code 7015 were not met prior to April 30, 2009.  

From April 30, 2009, there is no showing of chronic congestive heart failure, workload of 3 METs or less, or ejection fraction of less than 30 percent; thus, the criteria for the next higher, 100 percent, rating under Code 7015 are not met.  

The Board has considered the Veteran's complaints of chest pain during times of stress, dizziness, and the wound at pacemaker insertion site.  However, service connection has been granted for PTSD, mood disorder, and scar (residual of pacemaker insertion), and a separate 10 percent rating has been assigned for hypertension (dizziness has been attributed to hypertension), and the Veteran is separately compensated for the disabilities which underlie these complaints.  

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  The symptoms of, and functional impairment due to, the Veteran's status post pacemaker insertion sick sinus syndrome shown by the record are entirely encompassed by the schedular criteria, and therefore those criteria are not inadequate.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Notably, the Veteran has been awarded a TDIU rating from February 2008, and the matter of entitlement to such rating is moot.


ORDER

A "staged" increased (to 30 percent, but no higher) rating is granted for the Veteran's sick sinus syndrome for the period prior to April 30, 2009, subject to the regulations governing payment of monetary awards; a rating in excess of 60 percent from that date is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


